Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  claim 3 should recite “provided at a plurality of points”, and claim 18 should designate the device in the preamble “using an RF”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (6,962,587).
	Johnson et al provides a treatment apparatus using RF energy comprising a main body (20) with an RF generator provided in the main body, a handpiece (24) configured to receive the RF energy and transfer the RF energy to a target tissue, and a tip (i.e. distal end of the device) provided at the end of the handpiece and comprising a micro needle (18) configured to be inserted into the target tissue.  Johnson et al specifically discloses controlling the area of the exposed needles (col. 19, lines 30-45) and there is a controller configured to apply energy to the needles to treat tissue.  The 
	Regarding claim 2, an insulating unit (36) is provided on the external surface of the needle electrodes (col. 20, lines 12-17, for example).  Regarding claim 3, Johnson et al provide an embodiment (Figure 20, for example) whereby insulation is provided at a plurality of spaced apart points along a length of the needle.  Regarding claim 4, the exposed length of the electrode would inherently effect the energy profile and the feedback mechanism would react accordingly to the treatment conditions created by the electrode(s).  Regarding claims 5 and 6, the insulation layer is movable in a lengthwise direction to selectively control the length of the electrode(s).  See, for example, column 20, lines 12-17.  Regarding claims 7-9, there are a plurality of needles (Figure 19, for example) and Johnson et al disclose an insulating unit movable with each electrode.  Regarding claim 10, the tip is configured in plural in that it has a plurality of needle electrodes, each with a different current-carrying area.  Regarding claim 13, the current carrying area (18eds) of the electrodes may be located at various locations relative to the end of the needle (col. 19, lines 35-40, for example, and various figures).  
	Regarding claim 14, Johnson et al disclose a method of controlling an RF treatment apparatus comprising the steps of inserting a micro-needle into tissue, determining a current carrying area of the needle (col. 19, lines 30-45) and controlling RF energy applied to the micro needles based on the current carrying area.  Again, the area of exposure of each needle inherently affects the results on tissue which are controlled by a feedback mechanism (e.g. temperature and/or impedance).

	Regarding claim 18, Johnson et al disclose a method of using an RF device comprising the steps of inserting a micro needle into tissue, determining a current carrying area of the needle (by adjusting an insulator as addressed above) and controlling the RF energy applied to the micro needle based on the current carrying area (and the inherent tissue conditions resultant from the area of the electrode).
	Regarding claim 19, the current carrying area of the electrodes is controlled by adjusting the insulator as adjusted above.  Regarding claim 20, the device comprises a plurality of micro needles and each insulator may be adjusted simultaneously or independently.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (6,962,587) in view of the teaching of Panescu et al (6,165,169).
The Johnson et al device has been addressed previously.  Johnson et al fail to expressly disclose an identification unit for identifying the device (i.e. needle) connected to the handpiece, and an identification sensor in the handpiece to identify the connected device (i.e. needle).
	Panescu et al discloses an RF electrosurgical device comprising an identification unit for identifying the specific characteristics of the device, and a code interpreter (e.g. identification sensor) for sensing the attached device to control the output characteristics of the RF generator based on the sensed device.  This allows for the automatic identify and set up of the procedure parameters for the attached medical device.
	To have provided the Johnson et al device with an identification means to automatically identify the specific device being used and to automatically set the procedure parameters according to the connected device would have been an obvious modification for one of ordinary skill in the art given the teaching of Panescu et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (2014/0194789) discloses an analogous micro needle system for treating tissue with RF energy.  Xiao (7,115,124), Cosman et al (6,530,922) and Morris et al (2002/0120261) disclose various other multi-needle devices that may have varying sized current delivery surfaces.  LeVeen et al (5,868,740) and Balbierz et al (6,869,430) disclose probes similar to the Johnson et al device whereby needle electrodes are provided with a moving insulator to adjust the treatment area of the needle.  Lu et al (10,888,372) and Shin et al (2012/0303015) disclose other needle electrodes having insulated portions to adjust the treatment surface are of the needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794